DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status
Acknowledgment is made of the amendment filed on 12/2/2020 which amended claims 16-18, 21, 22, 24, 25, 27, 29, and 30, and cancelled claim 19. Claims 16-18 and 20-30 are currently pending.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18, 20-23, 25, 26, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 16, 25, and 29, the limitation “wherein one of the one or more first printed structures of the one or more second printed structures is formed in a detuned region of the substrate that is thinner than a nominal thickness of the substrate” is vague and unclear. Claim 16 recites “printing one or more printed structures on a substrate using the lithographic apparatus,” claim 25 recites “one or more printed structures on a substrate formed by a lithographic process,” and claim 29 recites “one or more first printed structures and one or more second printed structures on a substrate, the first printed structures being printed using the lithographic apparatus at an illumination setting having a first non-telecentricity and the second printed structures being printed at an illumination setting having a second telecentricity,” indicating that “the substrate” is similar to a wafer. The limitation “wherein one of the one or more first printed structures of the one or more second printed structures is formed in a detuned region of the substrate that is thinner than a nominal thickness of the substrate” would then describe that the printed structures are formed on a thinner region of the wafer; however, Fig. 4 and paragraph [0079] of US PGPub 2020/0264522 of the instant application describes that the printed structures are located on a thinner region of the substrate of the patterning device MA. Thus, it is unclear if the limitation is meant to recite that the printed structures are formed in a detuned region of the substrate (meaning a wafer) that is thinner than a nominal thickness of the substrate or if the printed structures are formed by printing corresponding one or more first reticle structures or one or more second reticle structures which are formed in a detuned region of a substrate of a patterning device. For the purposes of examination, the limitation is being interpreted as wherein one of the one or more first printed structures 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18, 20, 21, and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Raghunathan et al. (US PGPub 2016/0033879, Raghunathan hereinafter) in view of Spaziani et al. (US PGPub 2013/0040230, Spaziani hereinafter). 
Regarding claim 16, as best understood, Raghunathan discloses a method of measuring focus performance of a lithographic apparatus (Figs. 1-6, paras. [0006], [0007], [0017], the focus is controlled for a photolithographic imaging system), the method comprising: 
printing one or more printed structures on a substrate using the lithographic apparatus, the one or more printed structures comprising one or more first printed structures and one or more second printed structures, the one or more first printed 
measuring a focus dependent parameter related to a focus-dependent positional shift between the one or more first printed structures and the one or more second printed structures on the substrate (Figs. 1-6 and paras. [0017], [0020], [0022]-[0026], a measurement device 40 measures the non-telecentricity induced shifts of the first test pattern 36 and the second test pattern 38, and the focus error is determined based on the relative shift data); and 
deriving a measurement of focus performance based at least in part on the measured focus dependent parameter (Figs. 1-6 and paras. [0017], [0020], [0022]-[0026], the focus errors are determined based on the measured relative shift data). Raghunathan does not appear to explicitly describe wherein one of the one or more first printed structures or the one or more second printed structures is formed in a detuned region of the substrate that is thinner than a nominal thickness of the substrate. 
Spaziani discloses wherein one of the one or more first printed structures or the one or more second printed structures is formed in a detuned region of the substrate that is thinner than a nominal thickness of the substrate (Figs. 8A, 8D, 8E, paras. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein one of the one or more first printed structures or the one or more second printed structures is formed in a detuned region of the substrate that is thinner than a nominal thickness of the substrate as taught by Spaziani as the one or more first printed structures or the one or more second printed structures in the method as taught by Raghunathan since including wherein one of the one or more first printed structures or the one or more second printed structures is formed in a detuned region of the substrate that is thinner than a nominal thickness of the substrate is commonly used to accurately determine the photolithography focus and dose regardless of the number of layers already deposited on the wafer (Spaziani, paras. [0010]-[0011]). 
Regarding claim 17, Raghunathan as modified by Spaziani discloses wherein the printing comprises using at least one reflective patterning device to pattern the illumination, the reflective patterning device comprising one or more first reticle structures for printing the one or more first printed structures with the first non-telecentricity and one or more second reticle structures for printing the one or more second printed structures with the second non-telecentricity (Raghunathan, Figs. 1, 2, 4-6, paras. [0017]-[0018], [0020], [0023], a reflective mask 20 includes first test pattern 
Regarding claim 18, Raghunathan as modified by Spaziani discloses wherein a first angular reflectivity curve of the one or more first reticle structures is different from a second angular reflectivity curve of the one or more second reticle structures (Raghunathan, Figs. 1, 2, 4-6, paras. [0017], [0020], [0022]-[0026], the first test pattern 36 and second test pattern 38 have different pitches and non-telecentricities. The angular reflectivity curves are also different under off-normal incidence angle illumination);
wherein each angular reflectivity curve describes a variation of reflectivity of the corresponding structure and/or region with angles of incidence on the structure and/or region of patterning radiation used in the printing of the one or more first and second printed structures (Raghunathan, Figs. 1, 2, 4-6, paras. [0017], [0020], [0022]-[0026], the different pitches of the first test pattern 36 and second test pattern 38 produce different angular reflectivity curves are under off-normal incidence angle illumination), and
wherein the patterning radiation is used to print the one or more first printed structures and the one or more second printed structures (Raghunathan, Figs. 1, 2, 4-6, paras. [0017], [0022]-[0023], the photoresist-bearing wafer 14 is exposed to the first test pattern 36 and the second test pattern 38 on the lithography mask 20).
Regarding claim 20, Raghunathan as modified by Spaziani discloses wherein the one or more first reticle structures comprise a first periodic structure having a first pitch that induces the first non-telecentricity and the one or more second reticle 
Regarding claim 21, Raghunathan as modified by Spaziani discloses wherein the one or more first reticle structures comprise a plurality of periodic first reticle structures each having the first pitch and the one or more second reticle structures comprise a plurality of periodic second reticle structures each having the second pitch (Raghunathan, Figs. 1, 2, 4-6, paras. [0017]-[0018], [0020], [0023], [0027], a reflective mask 20 includes first test pattern 36 and second test pattern 38, which have different pitches); and 
the printing further comprises forming a single printed metrology target having focus dependent asymmetry, and which comprises a plurality of first periodic printed structures, wherein each of the plurality of first periodic printed structures corresponds to one of the periodic first reticle structures, and a plurality of second periodic printed structures, wherein each of the plurality of second periodic printed structures corresponds to one of the periodic second reticle structures, the first periodic printed structures alternating with the second periodic printed structures (Figs. 1, 4, and 6, paras. [0022]-[0026], [0027], in Fig. 4, the reference feature 146 includes alternating first test patterns 136 and second test patterns 138, and the non-telecentricity induced shift is determined measuring the difference in spacing (or asymmetry) between test patterns and the reference feature. In Fig. 6, the metrology target includes the first region 348 includes the first periodic test pattern 336 and periodic reference pattern 342 
wherein each of the periodic printed structures comprise a grating, such that the printed metrology target comprises the first gratings alternating with the second gratings (Figs. 4 and 6, paras. [0024]-[0027], in Fig. 4, the first test pattern 136 and the second test pattern 138 are formed as alternating gratings, and in Fig. 6, the first test pattern 336 and the second test pattern 338 in the metrology target formed by regions 348 and 350 alternate). 
Regarding claim 23, Raghunathan as modified by Spaziani discloses wherein the one or more first reticle structures and the one or more second reticle structures are printed on the substrate in a single layer (Raghunathan, Figs. 1, 2, 4-6, paras. [0017], [0020], [0022]-[0023], the photoresist-bearing wafer 14 is exposed to the first test pattern 36 and the second test pattern 38 on the lithography mask 20). 
Regarding claim 24, Raghunathan discloses a reflective patterning device (Figs. 1 and 2, paras. [0017]-[0020], [0022]-[0023], mask 20 is reflective) comprising:
one or more first reticle structures on a substrate (Figs. 1, 2, 4-6, paras. [0017]-[0020], [0022]-[0023], mask 20 includes first test pattern 36); and
one or more second reticle structures on the substrate (Figs. 1, 2, 4-6, paras. [0017]-[0020], [0022]-[0023], mask 20 includes second test pattern 38),

Spaziani discloses wherein one of the one or more first reticle structures or the one or more second reticle structures is formed in a detuned region of the substrate that is thinner than a nominal thickness of the substrate (Figs. 8A, 8D, 8E, paras. [0053], [0057], [0058], pattern P2a is formed on the substrate plate SB in a region SBa having a thickness less than the rest of the substrate plate; pattern P1 is formed on an area SB having a thickness less than the thickness of SB1 and SB corresponding to pattern P2d; and pattern P1 is formed on an area of plate SB having a thickness less than the area including SB and SB2 corresponding to pattern P2d).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein one of the one or more first reticle structures or the one or more second reticle structures is formed in a detuned region of the substrate that is thinner than a nominal thickness of the substrate.as taught by Spaziani as the one or more reticle structures or the one or more second reticle structures in the patterning device as taught by Raghunathan since including 
Regarding claim 25, as best understood, Raghunathan discloses a metrology apparatus for measuring a parameter of one or more printed structures on a substrate formed by a lithographic process (Figs. 1, 2, paras. [0017]-[0026], the apparatus 10 includes a controller 24 and a measurement device 40 for measuring first test pattern 36 and second test pattern 38 to measure non-telecentricity induced shift and determine focus error), the one or more printed structures comprising one or more first printed structures and one or more second printed structures, the one or more first printed structures being printed by illumination having a first non-telecentricity and the one or more second printed structures being printed by illumination having a second non-telecentricity, different to the first non-telecentricity (Figs. 1-6 and paras. [0017], [0020], [0022]-[0023], a photoresist-bearing wafer 14 is exposed to the patterns on a lithography mask 20. Mask 20 includes first test pattern 36 and second test pattern 38 having a pitch different from that of first test pattern. The mask is illuminated at an off-normal incidence angle, and the first and second test patterns produce different non-telecentricity induced shifts owing to the different pitches), the metrology apparatus comprising:
an illumination branch configured to illuminate the one or more first printed structures and one or more second printed structures (Fig. 1, paras. [0020]-[0026], 
a detection branch configured to measure a focus dependent parameter related to a focus-dependent positional shift between the one or more first printed structures and the one or more second printed structures on the substrate (Fig. 1, paras. [0020]-[0026], [0028], the measurement device 40 includes an overlay measurement device or scatterometry overlay metrology device including a detection system); and
a processor configured to derive a measurement of focus performance based at least in part on the measured focus dependent parameter (Fig. 1, paras. [0008], [0020]-[0026], the controller 34 is programmed to control the operations of determining the focus error from non-telecentricity induced shift measurements and is programmed to adjust the focus of light). Raghunathan does not appear to explicitly describe wherein one of the one or more first printed structures of the one or more second printed structures is formed in a detuned region of the substrate that is thinner than a nominal thickness of the substrate.
Spaziani discloses wherein one of the one or more first printed structures or the one or more second printed structures is formed in a detuned region of the substrate that is thinner than a nominal thickness of the substrate (Figs. 8A, 8D, 8E, paras. [0053], [0057], [0058], pattern P2a is formed on the substrate plate SB in a region SBa having a thickness less than the rest of the substrate plate; pattern P1 is formed on an area SB having a thickness less than the thickness of SB1 and SB corresponding to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein one of the one or more first printed structures or the one or more second printed structures is formed in a detuned region of the substrate that is thinner than a nominal thickness of the substrate as taught by Spaziani as the one or more first printed structures or the one or more second printed structures in the apparatus as taught by Raghunathan since including wherein one of the one or more first printed structures or the one or more second printed structures is formed in a detuned region of the substrate that is thinner than a nominal thickness of the substrate is commonly used to accurately determine the photolithography focus and dose regardless of the number of layers already deposited on the wafer (Spaziani, paras. [0010]-[0011]). 
Regarding claim 26, Raghunathan as modified by Spaziani discloses a lithographic system (Raghunathan, Fig. 1) comprising:
a lithographic apparatus (Raghunathan, Fig. 1, paras. [0017]-[0018], [0020], the apparatus 10 includes lithographic imaging system 18) comprising:
a reflective patterning device (Raghunathan, Figs. 1 and 2, paras. [0017]-[0020], [0022]-[0023], mask 20 is reflective);
an illumination optical system arranged to illuminate the reflective patterning device (Raghunathan, Fig. 1, para. [0018], the lithographic imaging system 18 illuminates a mask 20 using light source and a collector);

the metrology apparatus of claim 25 (see claim 25 rejection above, Raghunathan, Fig. 1, paras. [0017], [0020]-[0026], measurement device 40);
wherein the lithographic apparatus is arranged to use the measurement of focus performance derived by the metrology apparatus when applying the pattern to further substrates (Raghunathan, Fig. 1, paras. [0017], [0020]-[0026], [0028], the controller 34 adjusts the focus of the UV light for product wafers based on the determined correlation between non-telecentricity induced shift of test patterns and focus error). 
Regarding claim 27, Raghunathan as modified by Spaziani discloses a non-transitory computer readable medium comprising processor readable instructions which, when run on suitable processor controlled apparatus, cause the processor controlled apparatus to perform the method of claim 16 (see claim 16 rejection above, Raghunathan, Fig. 1, paras. [0008], [0020]-[0026], the controller 34 is programmed to control the operations of determining the focus error from non-telecentricity induced shift measurements and is programmed to adjust the focus of light). 
Regarding claim 28, Raghunathan as modified by Spaziani discloses a method of manufacturing devices wherein a device pattern is applied to a series of substrates using a lithographic process (Raghunathan, Figs. 1, 2, paras. [0017]-[0018], [0020]-[0026], [0027], the lithographic imaging system 18 patterns wafer s 14), the method including:

controlling the lithographic process for later substrates in accordance with the measured focus performance (Fig. 1, paras. [0017], [0020]-[0026], [0028], the controller 34 adjusts the focus of the UV light for product wafers based on the determined correlation between non-telecentricity induced shift of test patterns and focus error).
Regarding claim 29, as best understood, Raghunathan discloses a method of determining focus performance of a lithographic apparatus (Figs. 1-6, paras. [0006], [0007], [0017], the focus is controlled for a photolithographic imaging system), the method comprising:
obtaining a positional shift between one or more first printed structures and one or more second printed structures on a substrate, the first printed structures being printed using the lithographic apparatus at an illumination setting having a first non-telecentricity and the second printed structures being printed at an illumination setting have a second non-telecentricity different than the first non-telecentricity (Figs. 1-6 and paras. [0017], [0020], [0022]-[0026], a measurement device 40 measures the non-telecentricity induced shifts of the first test pattern 36 and the second test pattern 38 on the wafer 14. The test patterns 36 and 38 have different pitches and therefore different non-telecentricities at off-normal incidence angles, and the focus error is determined based on the relative shift data); and
deriving the focus performance based at least in part on the positional shift (Figs. 1-6 and paras. [0017], [0020], [0022]-[0026], the focus errors are determined based on 
Spaziani discloses wherein one of the one or more first printed structures or the one or more second printed structures is formed in a detuned region of the substrate that is thinner than a nominal thickness of the substrate (Figs. 8A, 8D, 8E, paras. [0053], [0057], [0058], pattern P2a is formed on the substrate plate SB in a region SBa having a thickness less than the rest of the substrate plate; pattern P1 is formed on an area SB having a thickness less than the thickness of SB1 and SB corresponding to pattern P2d; and pattern P1 is formed on an area of plate SB having a thickness less than the area including SB and SB2 corresponding to pattern P2d).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein one of the one or more first printed structures or the one or more second printed structures is formed in a detuned region of the substrate that is thinner than a nominal thickness of the substrate as taught by Spaziani as the one or more first printed structures or the one or more second printed structures in the method as taught by Raghunathan since including wherein one of the one or more first printed structures or the one or more second printed structures is formed in a detuned region of the substrate that is thinner than a nominal thickness of the substrate is commonly used to accurately determine the photolithography focus and dose regardless of the number of layers already deposited on the wafer (Spaziani, paras. [0010]-[0011]). 
Regarding claim 30, Raghunathan as modified by Spaziani discloses a method of determining a focus performance of a lithographic apparatus (Raghunathan, Figs. 1-6, paras. [0006], [0007], [0017], the focus is controlled for a photolithographic imaging system), the method comprising:
obtaining measurement data of a substrate patterned by the lithographic apparatus using the reflective patterning device of claim 24, the measurement data comprising first data associated with the first structures and second data associated with the second structures (see claim 24 rejection above, Raghunathan, Figs. 1, 2, 4-6, paras. [0017], [0020]-[0026], a measurement device 40 obtains the non-telecentricity induced shift of the first test pattern 36 and the second test pattern 38 printed on the wafer 14 from reflection of the patterns on the mask 20), and
deriving the focus performance based on the first data and the second data (Figs. 1-6 and paras. [0017], [0020], [0022]-[0026], the focus errors are determined based on the measured relative shift data).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Raghunathan as modified by Spaziani as applied to claim 20 above, and further in view of Gijsbertsen et al. (US PGPub 2014/0313496, Gijsbertsen hereinafter). 
Regarding claim 22, Raghunathan as modified by Spaziani does not appear to explicitly describe wherein the one or more first reticle structures form a first periodic structure and the one or more second reticle structures form a second periodic structure, individual elements of the first periodic structure being interlaced with individual elements of the second periodic structure such that the first periodic structure 
Gijsbertsen discloses wherein the one or more first reticle structures form a first periodic structure and the one or more second reticle structures form a second periodic structure, individual elements of the first periodic structure being interlaced with individual elements of the second periodic structure such that the first periodic structure and second periodic structure form a single printed metrology target in the printing of the one or more printed structures and that has focus dependent asymmetry (Figs. 4 and 7-10, paras. [0093], [0094], [0098], [0102]-[0104], focus measurement grating 110 is formed of interlaced absorbing lines 118 and reflective lines 116 on a patterning device. The focus measurement grating is projected onto a surface of a substrate, and the position of the focal plane of the projection system is measured by determining the center of gravity of the grating), and 
wherein the one or more first reticle structures are formed of an absorber material on the reticle’s reflective surface, and the one or more second reticle structures are embedded in the reticle’s reflective surface (Figs. 4 and 7-10, paras. [0093], [0094], [0098], [0102]-[0104], [0118], focus measurement grating is formed of absorbing lines 118 formed of absorbing material 131 separated by reflective lines 116). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the one or more first reticle .


Response to Arguments
Applicant’s arguments, see pages 7-8, filed 12/2/2020, with respect to the objections to claims 22 and 27 have been fully considered and are persuasive in light of the amendments to the claims. The objections to claims 22 and 27 have been withdrawn. 
Applicant’s arguments, see page 8, filed 12/2/2020, with respect to the U.S.C. 101 rejection of claim 27 have been fully considered and are persuasive in light of the amendment to the claim. The U.S.C. 101 rejection of claim 27 has been withdrawn. 
Applicant’s arguments with respect to claims 16-18 and 20-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538.  The examiner can normally be reached on M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882